Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-18 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 07/24/2018.


Claim Objections

Claim 1 is objected to because of the following informalities: typo error.  Claim 1 is missing a claim number. Claim 1 also recites the features: “A system optimizing vertical lift response to requests for transport of assets to from a first location to a second location along a multilevel building”. The Examiner suggests that this sentence be modified as such: “A system optimizing vertical lift response to requests for transport of assets [[to]] from a first location to a second location along a multilevel building”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: grammatical error.  Claim 15 is missing a colon punctuation mark after the word “comprising”. Also, claim 15 recites the features: “providing more than one roaming beacon”. The Examiner suggests that this sentence be modified as such: “providing more than one roaming [[beacon]] beacons”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: grammatical error. Claim 8 recites the features: “providing more than one roaming beacon”. The Examiner suggests “providing more than one roaming [[beacon]] beacons”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the limitation “a server” in “a server receiving signals from fixed beacons and roaming beacons…”. There is already antecedent basis established for this limitation earlier in the claim as “in wireless communication with a server via a data communications network”. The Examiner suggests that this limitation be modified as such to overcome this 112(b) rejection: “[[a]] the server receiving signals from fixed beacons and roaming beacons…”. Appropriate correction is required.
Claims 2, 8, 12, 13, and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 8, 12, 13, and 18 recite the limitation “a hoist operator”. According to the Specification which states “a hoist (e.g., vertical lift) under control of an operator…” [0050] (underlined emphasis), it therefore implies that the terms “hoist operator” and “vertical lift operator” are interchangeable. In that case, there is already antecedent basis established for this limitation in the parent claim 1 for example as “vertical lift operator”. For claim language consistency, the “hoist operator” or “vertical lift operator” but not both. Appropriate correction is required.
Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 recites the features “a server programmed to receive alert notifications from at least one mobile wireless communications device in communications with at least one beacon from the more than one beacons and providing an alert notification to the server that includes the location…” (underlined emphasis). It is not clear to the Examiner whether the server receiving and providing an alert notification to itself? The Examiner suggests that these features be modified as such to overcome this 112(b) rejection: “a server programmed to receive alert notifications from at least one mobile wireless communications device in communications with at least one beacon from the more than one beacons, and [[providing an]] wherein the alert [[notification]] notifications to the server [[that]] includes [[the]] a location…”. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. copending application No. 16/381,829. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-6 of already allowed U.S. copending application No. 16/381,829 by omitting the feature of a method and/or apparatus, logic using for supporting the optimization and automation of on-site hoist operation and vertical transporation using wireless beacons and sensors. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. copending application No. 16/381,829 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In copending application 16/381,829

Claim 1. A system optimizing vertical lift response to requests for transport of assets to from a first location to a second location along a multilevel building, comprising:
a network of fixed beacons secured to building infrastructure within floors of a multilevel building and in wireless communication with a server via a data communications network;
roaming beacons associated with movable assets located within the multilevel building and also in communication with the server via the data communications network;
a server receiving signals from fixed beacons and roaming beacons and utilizing the signals to determine a location of at least one roaming beacon within the multilevel building based on a proximity of the at least one roaming beacon based on an assessment of the signals; and
a wireless communications device associated with a vertical lift operator adapted to receive requests for transport from the server on behalf of an asset associated with the roaming beacon.

Claim 2. The system of claim 1, wherein the vertical lift is a hoist operated by a hoist operator at a multilevel building construction site.

Claim 3. The system of claim 1, wherein the roaming beacon’s location is used by the server to prioritize requests for the vertical lift.

Claim 4. The system of claim 1, wherein the roaming beacon is worn by a requesting user.

Claim 8. An on-site hoist operating system determining location of assets within multi-story building based on wireless beacon proximity to mobile wireless communications devices associated with the assets as part of a sensor node network, comprising:
more than one beacon deployed throughout floors of the multi-story building and including wireless communications and programming to identify and communicate with mobile wireless communications devices also deployed within the operational environment in association with the assets; and
a server programmed to receive alert notifications from at least one mobile wireless communications device in communications with at least one beacon from the more than one beacons and providing an alert notification to the server that includes the location of the at least one beacon, and wherein the server provides push notifications to a hoist operator based on a type of alert notification received from the at least one mobile wireless communications device.

Claim 9. The system of claim 8, further comprising mobile wireless communications devices deployed in the multi-story building, the mobile wireless communications devices including a user interface and programming to enable the mobile wireless communications devices to identify and selectively communicate with the more than one beacons deployed within the multi-story building and adapted to determine the location of a beacon located closest to the mobile wireless communications devices.

Claim 15. A method for determining location of assets and asset needs based on beacon proximity and alert notification type, comprising:
providing more than one roaming beacon deployed in the operational environment and including wireless communications and programming to identify and communicate with mobile wireless communications devices also deployed within the operational environment and to receive location information from the at least one beacon at the mobile wireless communications devices;
providing at least one fixed beacon supplying identification and location information to a mobile wireless communications device deployed in the operational environment after the mobile wireless communications device scans the operational environment for surrounding beacons to determine the at least one beacon as the closest beacon based on an indication of signal strength; and
providing a push notification including an alert message and at least one of identification and location information from at least one of a server or the at least one beacon and mobile wireless communications device to a second party based on a type of alert message selected at a mobile wireless communications device used by the second party.

Claim 16. The method of claim 15, wherein the location information of the at least one beacon is appended to the alert message so the second party will know the location information that the alert came from in relations to the multi-story building.

Claim 18. The method of claim 15, wherein location information received from roaming and fixed beacons via the mobile wireless communications devices are provided to a server to process a request for a hoist and the server provides a request notification to a hoist operator at a mobile wireless communications device in use by the hoist operator.


Claim 1. An on-site hoist operating system for determining the location of assets within a multi-story building based on wireless beacon proximity to mobile wireless communications devices associated with the assets, comprising:
a wireless communications devices device associated with at least one of the assets;
a plurality of beacons deployed in a sensor node network throughout a plurality of floors of the multi-story building, one or more of the beacons including wireless communications and programming to identify and communicate with the mobile wireless communications device;
at least one of the beacons being associated with, and worn by a person; and 
a server programmed to receive a first alert notification from the mobile wireless communications device when in communications with at least one beacon, the first alert notification including the location of the at least one beacon;
the server programmed to transmit a second alert notification to a hoist operator, the second alert notification including the location of the at least one beacon in communication with the mobile wireless communication device.

Claim 2. The system of claim 1, wherein the mobile wireless communication device is adapted to determine the location of a beacon located closest to the mobile wireless communication device, and includes a user interface and programming to enable the mobile wireless communication device to identify and selectively communicate with said closest beacon.

Claim 4. A method for determining location of personnel, assets and asset needs in a multi-story building based on beacon proximity and alert notification type, comprising:
providing a plurality of beacons deployed throughout the multi-story building, at least one of the beacons being associated with, and worn by a person;
providing a wireless communications device deployed within the multi-story building, the wireless communications device associated with at least one of the assets, the wireless communication device adapted to scan the multi-story building for surrounding beacons to identify a beacon closest to the wireless communication device, the wireless communication device also adapted to receive at least one of identification and location information from the plurality of beacons;
scanning the multi-story building with the wireless communications device and identifying a beacon closest to the wireless communications device;
receiving at tire wireless communications device identification and location information for the beacon identified as closest to the wireless communications device; and providing a notification from the wireless communications device to a hoist operator, the notification including an alert message and at least one of identification and location information from the beacon identified as closest to the wireless communications device.


Claim 10. The system of claim 8, wherein the beacons are Bluetooth low energy beacons.


Claim 3. The system of claim 1, wherein at least one of the beacons is a Bluetooth low energy beacon.


Claim 17. The method of claim 15, wherein the alert message specifies a specific floor within a specific building as the location information.


Claim 6. The method of claim 4, wherein the location information comprises a specific floor within the multi-story building.




   As shown above, claims 1-6 of claimed U.S. copending application No. 16/381,829, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1-18 of instant application. Claims 1-18 are rejected on the ground of nonstatutory double patenting over claims 1-6 of U. S. copending application No. 16/381,829 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 8-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wedzikowski et al. US Pub 20190152741 (hereinafter “Wedzikowski”), and in view of Mendelson US Patent 9538332 (hereinafter “Mendelson”). 
Regarding claim 1
Wedzikowski discloses a system optimizing vertical lift response to requests (i.e. “destination request” [0015]) for transport of assets (“a method of managing an elevator system based on a location and status of a mobile device is provided.  The method includes determining a current status of a mobile device, receiving a destination request from the mobile device, and dispatching an elevator car based on the destination request and the current status.” [0005]) to from a first location to a second location along a multilevel building (e.g. “ground floor”, “second floor”, “third floor” etc. [0047]), comprising:
a network of fixed beacons (e.g. “sensors 311” in Fig. 3) secured to building infrastructure within floors of a multilevel building (“A shown in FIG. 3A, the user approaches an elevator which can be detected by sensors 311.  The sensors 311 may be located anywhere in the building.  For example, the sensors 311 may be placed in hallways in buildings, in elevator lobbies, in elevator cars, and anywhere else were a user can be tracked.  The sensor type can be any known type of sensor that can be used to determine a location of a user and/or mobile device.  For example the sensor may be a communication sensor that transmits signals to a mobile device using Bluetooth, wifi, local cell hotspots, or some other form of wireless communication.  The sensors may also be image sensors, temperature sensors, or a combination of other types of sensors who collected data can be processed to provide a user location.” [0045]; [0047]) and in wireless communication with a server via a data communications network (“These communication connections may transport data between the mobile device 108 using a number of different networks ranging from a private secure direct communication link to transporting the data over the internet through multiple different servers, switches, etc.” [0042]);
roaming beacons associated with movable assets (i.e. “mobile devices”) located within the multilevel building (“wherein determining the location of the mobile device includes using one or more of trilateration, triangulation, GPS, differential GPS, WiFi receiver, Bluetooth receiver, sensors, beacons, and access points distributed throughout the building.” [0010]) and also in communication with the server via the data communications network (“These communication connections may transport data between the mobile device 108 using a number of different networks ranging from a private secure direct communication link to transporting the data over the internet through multiple different servers, switches, etc.” [0042]);
a wireless communications device (i.e. “mobile device”) associated with a vertical lift operator adapted to receive requests for transport (i.e. “destination request”) from the server ("server” [0042]) on behalf of an asset associated with the roaming beacon (“wherein the mobile device is configured to generate and transmit a destination request, at least one sensor configured to collect sensor data that is analyzed and used to determine the location and current status of the mobile device, and an elevator system including an elevator controller and at least one elevator car, wherein the elevator controller dispatches the one or more elevator cars based on the location, current status, and destination request from the mobile device.” [0015]).
Wedzikowski does not specifically teach a server receiving signals from fixed beacons and roaming beacons and utilizing the signals to determine a location of at least one roaming beacon within the multilevel building based on a proximity of the at least one roaming beacon based on an assessment of the signals.
In an analogous art, Mendelson discloses a server (“The application on the user's mobile device may associate the gathered information with the path the user traveled from the starting point to the ending point.  The operation can be done at the user's mobile device (the cellular handheld device).  The association may also be performed by a remote server using data provided by the application on the user's mobile device.” Col. 8, lines 58-64) receiving signals from fixed beacons and roaming beacons (“where an infrastructure can include both static (fixed) and dynamic (moving) deployments of beacons which interact with each other.” col. 44, lines 6-8 and furthermore “Bluetooth enabled RF tag or bacon tracking devices are commonly attached to persons or to moveable objects” col. 16, lines 10-11) located within the multilevel building (“provides indoor navigation using an indoor facility map and/or floor images for guidance and navigation.” Col. 34, lines 30-31) and utilizing the signals to determine a location of at least one roaming beacon within the multilevel building based on a proximity of the at least one roaming beacon based on an assessment of the signals (“The system, as provided by the present invention, determines the location using the beacon signal emitted by the RF tag or beacon, the identification portion of the beacon signal emitted by the RF tag or beacon, Proximity Detection (PD), and Received Signal Strength (RSSI), Time of Arrival (TOA), and Angle of Arrival (AOA).” Col. 5, lines 19-24); and
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device to include Mendelson’s application of mobile Bluetooth transceivers enabled to support Location Based Service (LBS) applications, in order to infer aspects of the user’s status from a stream of inputs from small RF tags or beacons, which are installed in a local area, including indoor and/or outdoor locations or in places designated as Pont of Interest (POI) (Mendelson, col. 3, lines 54-58). Thus, a person of ordinary skill would have appreciated the ability to incorporate Mendelson’s application of mobile Bluetooth transceivers enabled to support Location Based Service (LBS) applications into Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Wedzikowski, as modified by Mendelson, previously discloses the system of claim 1, 
Wedzikowski further discloses wherein the vertical lift is a hoist (i.e. “elevator system 404” in Fig. 4) operated by a hoist operator (i.e. “user”) at a multilevel (e.g. “ground floor”, “second floor”, “third floor” etc.) building construction site (“FIG. 4 depicts a user 406 using a system 400 and method for managing an elevator system 404 based on a location and status of a mobile device in accordance with one or more embodiments of the present disclosure.  As shown, the mobile device 408 of the user 406 wirelessly communicates with a plurality of different sensors 402, 418, 422, 432 that are provided at different locations, on different floors, and some sensors within the elevator.  For example, the user's mobile device 408 might communicate with sensor 402 on the ground floor of the building, sensor 418 on the second floor of the building, and sensor 422 on the third floor of the building.” [0047]).

Regarding claim 3
Wedzikowski, as modified by Mendelson, previously discloses the system of claim 1, 
Wedzikowski further discloses wherein the roaming beacon’s location is used by the server to prioritize (i.e. trigger criteria) requests for the vertical lift (“Further, as shown the user 340 approaches the elevator 306 drawing closer which may trigger a command once a certain location is met.  For example, according to one or more embodiments, when the user mobile device 308 is within wireless range of the sensor 311 the command is triggered to call an elevator 306.  For example, as shown in FIG. 3B, as the user 340, approaches the elevator 306, the user's mobile device 308 transmitted the call request.” [0046]).

Regarding claim 8
Wedzikowski discloses an on-site hoist operating system determining location of assets (“a method of managing an elevator system based on a location and status of a mobile device is provided.  The method includes determining a current status of a mobile device, receiving a destination request from the mobile device, and dispatching an elevator car based on the destination request and the current status.” [0005]) within multi-story building (e.g. “ground floor”, “second floor”, “third floor” etc. [0047]) based on wireless beacon (e.g. “sensors 311” in Fig. 3) proximity to mobile wireless communications devices associated with the assets as part of a sensor node network (“A shown in FIG. 3A, the user approaches an elevator which can be detected by sensors 311.  The sensors 311 may be located anywhere in the building.  For example, the sensors 311 may be placed in hallways in buildings, in elevator lobbies, in elevator cars, and anywhere else were a user can be tracked.  The sensor type can be any known type of sensor that can be used to determine a location of a user and/or mobile device.  For example the sensor may be a communication sensor that transmits signals to a mobile device using Bluetooth, wifi, local cell hotspots, or some other form of wireless communication.  The sensors may also be image sensors, temperature sensors, or a combination of other types of sensors who collected data can be processed to provide a user location.” [0045]; [0047]), comprising:
more than one beacon (e.g. “sensors 311” in Fig. 3) deployed throughout floors of the multi-story building and including wireless communications and programming to identify and communicate with mobile wireless communications devices (i.e. “user mobile device”) also deployed within the operational environment in association with the assets (“The sensors 311 may be located anywhere in the building.  For example, the sensors 311 may be placed in hallways in buildings, in elevator lobbies, in elevator cars, and anywhere else were a user can be tracked.  The sensor type can be any known type of sensor that can be used to determine a location of a user and/or mobile device.  For example the sensor may be a communication sensor that transmits signals to a mobile device using Bluetooth, wifi, local cell hotspots, or some other form of wireless communication.  The sensors may also be image sensors, temperature sensors, or a combination of other types of sensors who collected data can be processed to provide a user location.” [0045]; [0047]); and
Wedzikowski does not specifically teach a server programmed to receive alert notifications from at least one mobile wireless communications device in communications with at least one beacon from the more than one beacons and providing an alert notification to the server that includes the location of the at least one beacon, and wherein the server provides push notifications to a hoist operator based on a type of alert notification received from the at least one mobile wireless communications device.
In an analogous art, Mendelson discloses a server (“The application on the user's mobile device may associate the gathered information with the path the user traveled from the starting point to the ending point.  The operation can be done at the user's mobile device (the cellular handheld device).  The association may also be performed by a remote server using data provided by the application on the user's mobile device.” Col. 8, lines 58-64) programmed to receive alert notifications from at least one mobile wireless communications device in communications with at least one beacon from the more than one beacons and providing an alert notification to the server that includes the location of the at least one beacon (“The system, as provided by the present invention, determines the location using the beacon signal emitted by the RF tag or beacon, the identification portion of the beacon signal emitted by the RF tag or beacon, Proximity Detection (PD), and Received Signal Strength (RSSI), Time of Arrival (TOA), and Angle of Arrival (AOA).” Col. 5, lines 19-24), and wherein the server provides push notifications to a hoist operator based on a type of alert notification received from the at least one mobile wireless communications device (“determining a location of the Bluetooth enabled device, navigation, remote monitoring and control, triggering an existence, triggering a link to existing systems, triggering or initiating software and for a variety of Location Based Services (LBS), and local push messaging services.” Col. 7, lines 28-33).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device to include Mendelson’s application of mobile Bluetooth transceivers enabled to support Location Based Service (LBS) applications, in order to infer aspects of the user’s status from a stream of inputs from small RF tags or beacons, which are installed in a local area, including indoor and/or outdoor locations or in places designated as Pont of Interest (POI) (Mendelson, col. 3, lines 54-58). Thus, a person of ordinary skill would have appreciated the ability to incorporate Mendelson’s application of mobile Bluetooth transceivers enabled to support Location Based Service (LBS) applications into Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Wedzikowski, as modified by Mendelson, previously discloses the system of claim 8, 
Wedzikowski further discloses further comprising mobile wireless communications devices (i.e. “user mobile device”) deployed in the multi-story building (e.g. “ground floor”, “second floor”, “third floor” etc. [0047]), 
the mobile wireless communications devices including a user interface (“the mobile device may include a mobile credential and a keypad 570.” [0049]) and programming to enable the mobile wireless communications devices to identify and selectively communicate with the more than one beacons deployed within the multi-story building and adapted to determine the location of a beacon located closest to the mobile wireless communications devices (“wherein the mobile device is configured to generate and transmit a destination request, at least one sensor configured to collect sensor data that is analyzed and used to determine the location and current status of the mobile device, and an elevator system including an elevator controller and at least one elevator car, wherein the elevator controller dispatches the one or more elevator cars based on the location, current status, and destination request from the mobile device.” [0015]).

Regarding claim 10
 	Wedzikowski, as modified by Mendelson, previously discloses the system of claim 8, 
Wedzikowski further discloses wherein the beacons are Bluetooth low energy beacons (“using one or more of trilateration, triangulation, GPS, differential GPS, WiFi receiver, Bluetooth receiver, sensors, beacons, and access points distributed throughout the building.” [0010]; “For example the sensor may be a communication sensor that transmits signals to a mobile device using Bluetooth, wifi, local cell hotspots, or some other form of wireless communication.” [0045]).
Mendelson further discloses wherein the beacons are Bluetooth low energy beacons (“This invention is directed generally to the field of a beacon system for use in a building, such as a commercial or a residential application.  More specifically, the application of one or more mobile Bluetooth transceivers enabled to support Location Based Service (LBS) applications.” Col. 2, lines 12-17).

Regarding claim 13
Wedzikowski, as modified by Mendelson, previously discloses the system of claim 9, 
Wedzikowski further discloses wherein a mobile wireless communications device (e.g. “smartphone”) is used by a hoist operator (i.e. “user” “In some elevator systems, user smartphone applications enable the user to place an elevator call remotely from the fixed interface devices.” [0003]).

Regarding claim 14
Wedzikowski, as modified by Mendelson, previously discloses the system of claim 13, 
Wedzikowski further discloses wherein the mobile wireless communications device includes an application (“In some elevator systems, user smartphone applications enable the user to place an elevator call remotely from the fixed interface devices.” [0003]) configured to receive signals from at least one fixed beacon and to receive a hoist requests from at least one of a server or the mobile communications devices used by workers at the worksite (“as shown the user 340 approaches the elevator 306 drawing closer which may trigger a command once a certain location is met.  For example, according to one or more embodiments, when the user mobile device 308 is within wireless range of the sensor 311 the command is triggered to call an elevator 306.  For example, as shown in FIG. 3B, as the user 340, approaches the elevator 306, the user's mobile device 308 transmitted the call request. Accordingly, as shown in FIG. 3C the user 340 can directly enter the elevator with limited to no delay because of the earlier detection and requesting when the mobile device 308 entered the wireless communication range of the sensor 311.” [0046]; “destination request” [0015]).

Regarding claim 15
Wedzikowski discloses a method for determining location of assets and asset needs based on beacon proximity and alert notification type (“a method of managing an elevator system based on a location and status of a mobile device is provided.  The method includes determining a current status of a mobile device, receiving a destination request from the mobile device, and dispatching an elevator car based on the destination request and the current status.” [0005]), comprising
providing more than one roaming beacon deployed in the operational environment (“wherein determining the location of the mobile device includes using one or more of trilateration, triangulation, GPS, differential GPS, WiFi receiver, Bluetooth receiver, sensors, beacons, and access points distributed throughout the building.” [0010]) and including wireless communications and programming to identify and communicate with mobile wireless communications devices also deployed within the operational environment and to receive location information from the at least one beacon at the mobile wireless communications devices (“wherein the mobile device is configured to generate and transmit a destination request, at least one sensor configured to collect sensor data that is analyzed and used to determine the location and current status of the mobile device, and an elevator system including an elevator controller and at least one elevator car, wherein the elevator controller dispatches the one or more elevator cars based on the location, current status, and destination request from the mobile device.” [0015]);
Wedzikowski does not specifically teach providing a push notification including an alert message and at least one of identification and location information from at least one of a server or the at least one beacon and mobile wireless communications device based on a type of alert message selected at a mobile wireless communications device used by the second party; providing at least one fixed beacon supplying identification and location information to a mobile wireless communications device deployed in the operational environment after the mobile wireless communications device scans the operational environment for surrounding beacons to determine the at least one beacon as the closest beacon based on an indication of signal strength.
In an analogous art, Mendelson discloses providing a push notification including an alert message (“determining a location of the Bluetooth enabled device, navigation, remote monitoring and control, triggering an existence, triggering a link to existing systems, triggering or initiating software and for a variety of Location Based Services (LBS), and local push messaging services.” Col. 7, lines 28-33) and at least one of identification and location information (“Location Based Services” data) from at least one of a server or the at least one beacon (i.e. “RF tag or beacon”) and mobile wireless communications device (i.e. user mobile device) to a second party (e.g. “business owner”) based on a type of alert message (“Access to the Internet or any other web communication provides more information such as push notification and messaging and Location Based Services (LBS) such as deals, direct advertising, and the like, all of which can be automatically conveyed to the user's mobile device.” Col. 20, line 65 to col. 21, line 2) selected at a mobile wireless communications device used by the second party (“A Bluetooth and/or Wi-Fi enabled RF tag or beacon will be installed at each Point Of Interest (POI).  Each Point Of Interest (POI) will have an RF tag or beacon that will broadcast a wireless RF signal with identification (ID) that will provide an instant detection.  The navigation software or other application for Location Based Services system will execute the specified file or program that will automatically trigger waypoint generation program, and, at the same time, provide the business owner a notification of existence of the user in the vicinity of the business to allow the business to provide the user with relevant messages or offers, more information or push message to the user cellular telephone just by being in proximity to the RF tag or beacon.” Col. 25, lines 42-54).
providing at least one fixed beacon supplying identification and location information (“This system can be useful for providing navigation to first responder personnel, where indoors waypoints have been installed in a particular building in the form of RF tags or beacons, wherein the identifiers of each RF tag or beacon is associated with the known location of the RF tag or beacon” Col. 16, lines 1-3) to a mobile wireless communications device deployed in the operational environment after the mobile wireless communications device scans the operational environment for surrounding beacons (“The user's mobile device would scan the local area for the identification (ID) broadcasted by the RF tags or beacons in the vicinity by way of the Bluetooth system integrated into the cellular telephone” col. 8, lines 17-20) to determine the at least one beacon as the closest beacon based on an indication of signal strength (“The system, as provided by the present invention, determines the location using the beacon signal emitted by the RF tag or beacon, the identification portion of the beacon signal emitted by the RF tag or beacon, Proximity Detection (PD), and Received Signal Strength (RSSI), Time of Arrival (TOA), and Angle of Arrival (AOA).” Col. 5, lines 19-24).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device to include Mendelson’s application of mobile Bluetooth transceivers enabled to support Location Based Service (LBS) applications, in order to infer aspects of the user’s status from a stream of inputs from small RF tags or beacons, which are installed in a local area, including indoor and/or outdoor locations or in places designated as Pont of Interest (POI) (Mendelson, col. 3, lines 54-58). Thus, a person of ordinary skill would have appreciated the ability to incorporate Mendelson’s application of mobile Bluetooth transceivers enabled to support Location Based Service (LBS) applications into Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16
Wedzikowski, as modified by Mendelson, previously discloses the method of claim 15, 
Mendelson further discloses wherein the location information of the at least one beacon (i.e. “Each Point Of Interest (POI) will have an RF tag or beacon that will broadcast a wireless RF signal with identification (ID) that will provide an instant detection”) is appended to the alert message (e.g. “notification of existence of the user”) so the second party (e.g. “business owner”) will know the location information that the alert came from in relations to the multi-story building (“A Bluetooth and/or Wi-Fi enabled RF tag or beacon will be installed at each Point Of Interest (POI).  Each Point Of Interest (POI) will have an RF tag or beacon that will broadcast a wireless RF signal with identification (ID) that will provide an instant detection.  The navigation software or other application for Location Based Services system will execute the specified file or program that will automatically trigger waypoint generation program, and, at the same time, provide the business owner a notification of existence of the user in the vicinity of the business to allow the business to provide the user with relevant messages or offers, more information or push message to the user cellular telephone just by being in proximity to the RF tag or beacon.” Col. 25, lines 42-54).

Regarding claim 17
Wedzikowski, as modified by Mendelson, previously discloses the method of claim 15, 
Mendelson further discloses wherein the alert message (e.g. “notification of existence of the user in the vicinity”) specifies a specific floor within a specific building (“being in proximity to a specific RF tag or beacon”) as the location information (“The navigation software or other application for Location Based Services system will execute the specified file or program that will automatically trigger waypoint generation program, and, at the same time, provide the business owner a notification of existence of the user in the vicinity of the business to allow the business to provide the user with relevant messages or offers, more information or push message to the user cellular telephone just by being in proximity to the RF tag or beacon.” Col. 25, lines 42-54).

Regarding claim 18
Wedzikowski, as modified by Mendelson, previously discloses the method of claim 15, 
Mendelson further discloses wherein location information (“The system, as provided by the present invention, determines the location using the beacon signal emitted by the RF tag or beacon, the identification portion of the beacon signal emitted by the RF tag or beacon, Proximity Detection (PD), and Received Signal Strength (RSSI), Time of Arrival (TOA), and Angle of Arrival (AOA).” Col. 5, lines 19-24) received from roaming and fixed beacons (“where an infrastructure can include both static (fixed) and dynamic (moving) deployments of beacons which interact with each other.” col. 44, lines 6-8) via the mobile wireless communications devices (i.e. “user's mobile device”) are provided to a server (“The application on the user's mobile device may associate the gathered information with the path the user traveled from the starting point to the ending point.  The operation can be done at the user's mobile device (the cellular handheld device).  The association may also be performed by a remote server using data provided by the application on the user's mobile device.” Col. 8, lines 58-64) to process a request for a hoist and the server provides a request notification to a hoist operator (“The navigation software or other application for Location Based Services system will execute the specified file or program that will automatically trigger waypoint generation program, and, at the same time, provide the business owner a notification of existence of the user in the vicinity of the business to allow the business to provide the user with relevant messages or offers, more information or push message to the user cellular telephone just by being in proximity to the RF tag or beacon.” Col. 25, lines 42-54) at a mobile wireless communications device in use by the hoist operator (“The application on the user's mobile device may associate the gathered information with the path the user traveled from the starting point to the ending point.  The operation can be done at the user's mobile device (the cellular handheld device).  The association may also be performed by a remote server using data provided by the application on the user's mobile device.” Col. 8, lines 58-64).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wedzikowski, in view of Mendelson, and further in view of Klein et al. US Pub 2017/0140617 (hereinafter “Klein”). 
Regarding claim 4
Wedzikowski, as modified by Mendelson, previously discloses the system of claim 1, 
Wedzikowski and Mendelson do not specifically teach wherein the roaming beacon is worn by a requesting user.
In an analogous art, Klein discloses wherein the roaming beacon (i.e. “a unique identifier tracking beacon mount 10”) is worn by a requesting user (“For example, the PPE tracking system 101 may be located in at the entrance to a construction zone.  Here, the system 101 is checking for a signal with a unique identifier tracking beacon mount 10 associated with a hard hat. When the correct type of item is identified, a warning about the need to wear the helmet on the monitor 60 is changed to a confirmation that the user is permitted to enter the construction zone.” [0121]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device, as modified by Mendelson, to include Klein’s method for securing a tracking beacon to personal protection equipment, in order to quickly locate the person or object associated with a specific beacon (Klein [0002]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Klein’s method for securing a tracking beacon to personal protection equipment into Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
Wedzikowski, as modified by Mendelson, previously discloses the system of claim 1, 
Wedzikowski and Mendelson do not specifically teach wherein the roaming beacon is worn by a requesting user by adhesion to a hardhat.
In an analogous art, Klein discloses wherein the roaming beacon is worn by a requesting user by adhesion to a hardhat (“For example, the PPE tracking system 101 may be located in at the entrance to a construction zone.  Here, the system 101 is checking for a signal with a unique identifier tracking beacon mount 10 associated with a hard hat. When the correct type of item is identified, a warning about the need to wear the helmet on the monitor 60 is changed to a confirmation that the user is permitted to enter the construction zone.” [0121]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device, as modified by Mendelson, to include Klein’s method for securing a tracking beacon to personal protection equipment, in order to quickly locate the person or object associated with a specific beacon (Klein [0002]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Klein’s method for securing a tracking beacon to personal protection equipment into Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wedzikowski, in view of Mendelson, and further in view of Amann US Pub 2017/0041452 (hereinafter “Amann”). 
Regarding claim 6
Wedzikowski, as modified by Mendelson, previously discloses the system of claim 1, 
Mendelson further discloses wherein the roaming beacon is attached to movable equipment or material (“Bluetooth enabled RF tag or bacon tracking devices are commonly attached to persons or to moveable objects” col. 16, lines 10-11)
Wedzikowski and Mendelson do not specifically teach wherein the roaming beacon is attached to movable equipment or material.
In an analogous art, Amann discloses wherein the roaming beacon is attached to movable equipment or material (“Parts in a manufacturing or service facility are electronically tracked using wireless beacons and location tags, strategically positioned receiver devices in the facility, and a monitoring server.  The wireless beacons and location tags are individually coupled to parts in the facility to be tracked and store beacon-, tag-, and part-specific identifiers that can be wirelessly communicated to the monitoring server through receiver devices or mobile devices of workers in the facility.  In particular, the location tags transmit various identifiers when the mobile devices or wireless beacons are brought into close proximity to the location tags.  The mobile devices allow workers to request on-demand and up-to-date work orders for the parts with location tags, and the wireless beacons communicate the location tags' identifiers to the monitoring server.  The monitoring server uses the identifiers to track the locations of the parts and manage electronic work orders for the parts.” [Abstract]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device, as modified by Mendelson, to include Amann’s method for using electronic tags to identify the locations of parts in relation to different work areas in the facility, in order to quickly locate the material associated with a specific beacon (Amann [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Amann’s method for using electronic tags to identify the locations of parts in relation to different work areas in the facility into Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7
Wedzikowski, as modified by Mendelson, previously discloses the system of claim 1, 
Wedzikowski further discloses wherein the roaming beacon includes a button to provide a request signal through a wireless communications device (“the mobile device may include a mobile credential and a keypad 570.” [0049]. One skilled in the art knows that a keypad has multiple buttons.).
In an analogous art, Amann also discloses wherein the roaming beacon includes a button to provide a request signal through a wireless communications device (“the wireless beacon 100 may be equipped with a user-interface (e.g., physical button, keypad, etc., joystick, etc.) that allows a user to prompt the transmission of location signals.  For instance, a detected specific user interaction (e.g., pushing of a button) by the signal component 118 prompts transmission of location signals.” [0085]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device, as modified by Mendelson, to include Amann’s method for using electronic tags to identify the locations of parts in relation to different work areas in the facility, in order to quickly locate the material associated with a specific beacon (Amann [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Amann’s method for using electronic tags to identify the locations of parts in relation to different work areas in the facility into Wedzikowski’s method of managing an elevator system based on a location and status of a mobile device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
Wedzikowski, as modified by Mendelson, previously discloses the system of claim 9, 
Wedzikowski further discloses wherein the mobile wireless communications devices are carried by workers at a worksite (“Turning first to FIG. 5, in one exemplary embodiment, a user carrying a mobile device may arrive at the parking lot of the building 500 or some other location 505 on the exterior of the building.  Next the user carrying the mobile device will transition through the building entrance 510, to the lobby, 515, and possibly up some stairs 520 and then through access control 525. Access control or the user's mobile device may then instruct the user as to which elevator or elevator back to use.” [0049]; Fig. 5).
Mendelson further discloses wherein the mobile wireless communications devices are carried by workers at a worksite (“An exemplary flowchart illustrating an indoor detection and navigation procedure is presented in FIG. 4.  A user of the mobile cellular telephone 101 approaches a facility or area where the user can download the facility or area map 200 having a series of Bluetooth and/or Wi-Fi enabled RF tags or beacons 102 installed in known locations throughout the facility or area.” Col. 63, lines 7-13).
Wedzikowski and Mendelson do not specifically teach the term “worker”.
In an analogous art, Amann also discloses wherein the mobile wireless communications devices are carried by workers at a worksite (“In one embodiment, parts in the facility are equipped with location tags storing tag identifiers ("tag IDs") and/or part identifiers ("part IDs") that can be read on demand by mobile devices of workers.” [0058] and furthermore “ The wireless beacons and location tags are individually coupled to parts in the facility to be tracked and store beacon-, tag-, and part-specific identifiers that can be wirelessly communicated to the monitoring server through receiver devices or mobile devices of workers in the facility.” [Abstract]) 

Regarding claim 12
Wedzikowski, as modified by Mendelson and Amann, previously discloses the system of claim 11, 
Wedzikowski further discloses wherein the mobile wireless communications devices includes an application (“In some elevator systems, user smartphone applications enable the user to place an elevator call remotely from the fixed interface devices.” [0003]) configured to receive signals from at least one roaming beacon and at least one fixed beacon and 
Mendelson further discloses to submit a hoist request to at least one of a server or hoist operator using the signals (“The application on the user's mobile device may associate the gathered information with the path the user traveled from the starting point to the ending point.  The operation can be done at the user's mobile device, such as a cellular handheld device.  The association may also be performed by a remote server using data provided by the user's mobile device.” Col. 8, lines 58-64).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411



/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411